DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on January 6, 2022.  Claims 1, 7, 8, 10, and 19 are amended.  Claims 5, 9, 12, 14, and 18 are cancelled.  Claims 21-25 are new.  Claims 1-4, 6-8, 10, 11, 13, 15-17, and 19-25 are pending in the case.  Claims 1, 10, and 19 are the independent claims.  
This action is final.

Applicant’s Response
In the response filed on January 6, 2022, Applicant amended the claims in response to the rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s arguments in response to the rejection of the claims under 35 USC 103 are acknowledged, and have been fully considered.  Applicant argues that Gupta, Powell, Mullings, Cohen, and Singh do not teach or suggest identifying an available period of time of a user, as is recited in the amended independent claims, and therefore also do not teach identifying a task with an associated duration that is within this identified available period of time.  Applicant’s argument is persuasive.  Therefore, the previous rejection is withdrawn.  
Applicant additionally argues, regarding claims 6 and 15, that the cited references do not teach or suggest “estimating the duration of the at least one task based on one or more actions to be performed as part of the at least one task within the hosted application.”  With respect to claim 8, Applicant argues that the cited references do not teach or suggest “calculating the available period of time by subtracting the travel time from a second available period of time.”  Finally, Applicant argues that new dependent claims 21-25 each recite further limitations which are also not taught by the cited references.  These arguments are moot in view of the new grounds of rejection, which are provided below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The present application claims the benefit of and priority to US. Provisional Patent Application No. 62/650,321, entitled "METHOD TO PERSONALIZE WORKSPACE EXPERIENCE BASED ON THE USERS AVAILABLE TIME,” fled May 20, 2019.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thapliyal et al. (US 20170169382 A1).
With respect to claims 1, 10, and 19, Thapliyal teaches a system, comprising: a computing device comprising a processor and a network interface, the processor configured to perform a method (e.g. paragraph 0039, computing device 100 including communication interface 102, processing circuitry 104); a non-transitory computer readable medium including encoded instructions that, when executed by a processor of a computing device, cause the computing device to perform the method (e.g. paragraph 0039-0040, memory 106 operable to store programs/instructions/data for use in computing device 100; memory storing program code for processing circuitry 104 including productivity tool 120; paragraph 0099-0100, computer readable storage medium storing programs; invention implemented in computer program instructions), and the method, comprising: 
identifying, by a system, an available period of time of a user (e.g. paragraph 0047-0048, identifying high and low focus time slots in electronic calendar; paragraph 0053, high focus time slots, duration; paragraph 0054, time slots that are available for scheduling); 
identifying, by the system, at least one task associated with a hosted application, the at least one task including a duration within that of the identified available period of time (e.g. paragraph 0049, receiving tasks 112 from remote scheduling server system; paragraph 0051 automatically performing electronic scheduling operation; for each task in user tasks 112, allocating time slots in user calendar in which user will work on that task; paragraph 0053, specific number of time slots allocated to task calculated based on length of time associated with the task and duration of each time slot; cumulative length of allocated time slots at least as large as length of time associated with the task; paragraph 0054-0055, allocating adjacent available time slots to tasks which are related; paragraph 0058, comparing amount of time required to complete the task to duration of single time slot; high/low focus depending on whether time required to complete task exceeds duration of time slot; paragraph 0059, dividing task into subtasks such that each chunk has a duration that does not exceed duration of time slot; paragraph 0060, allocating time slots to individual chunks of received task; paragraphs 0068-0072, describing various resources, including documents, websites, programs, services, etc. as being associated with the task, where at least websites, programs, services, etc. are analogous to hosted applications which the task is associated with); and 
providing, by the system, content of the hosted application to a client device of the user based on the identified at least one task, the content enabling the user to accomplish the at least one task within the identified available period of time (e.g. paragraph 0049, user tasks received from remote meeting scheduling server system; paragraph 0052, required focus levels 114 received with user tasks 112 from remote meeting scheduling server; paragraph 0057, displaying time slot as proposed time slot for task to user within GUI; user approving/disapproving proposed time slot; paragraph 0068, identifying resources needed by user during time slot, preloading resources into personal workspace of user prior to beginning of time slot; current state saving pointers, names, other identifiers of resource such as websites, open documents, open email, open communication tools, music files, and other types of resources; using stored identifiers to restore state for user prior to or at beginning of time slot of task; paragraphs 0069-0072, further describing the system receiving task and time slot data indicating tasks allocated to time slots, and indications of resources used by user for specific task, for restoring user’s state at or prior to beginning of time slot allocated to task; loading resources as task specific resources for time slot into user personal workspace 510; restore/retrieve/open websites, documents, emails, communication tools, programs/services, etc. within personal workspace using state information; restoring meeting agenda which is a remotely stored document; downloading other resources needed for task, loading for task into local workspace of user; i.e. where task data itself, when received form a remote scheduling server, and various preloaded resources for the task, such as a website, document downloaded from a server, etc., are analogous to content of a hosted application, under the broadest reasonable interpretation).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 11, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Malkin et al. (US 20140278718 A1).
With respect to claims 2 and 11, Thapliyal teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose: 
wherein the at least one task is identified from a plurality of tasks, at least one of the plurality of tasks being associated with a priority; and 
the method further comprising: selecting the at least one task from the plurality of tasks responsive to the at least one task having a highest priority of the plurality of tasks.  
However, Malkin teaches:
wherein the at least one task is identified from a plurality of tasks, at least one of the plurality of tasks being associated with a priority (e.g. paragraph 0015, obtain list of to-do items; paragraph 0017, identifying subset of candidate to-do items based on criterion; paragraph 0018, to-do items prioritized or ranked); and 
the method further comprising: selecting the at least one task from the plurality of tasks responsive to the at least one task having a highest priority of the plurality of tasks (e.g. paragraph 0017, filtering out tasks that cannot be completed within specified time window; paragraph 0018, prioritizing subset of to-do items based on criteria, such as based on the importance, priority, or complexity of the task; showing important tasks first; paragraph 0019, presenting prioritized subset of to-do items; i.e. after selecting tasks which can be completed in the time window, the tasks are ranked by priority and presented to the user, such that at least a first task having a highest priority is selected for presentation to the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Malkin in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Malkin (directed to an enhanced time-management and recommendation system) to include the capability to associate a plurality of tasks with a priority, and to select at least one task based on it having a highest priority.  One of ordinary skill would have been motivated to perform such a modification in order to help people prioritize their to-do items by keeping track of how much time is needed to accomplish each item, how much of one’s attention is required to adequately perform the task, how much ramp-up time is needed to begin working on the task, and interruptibility associated with to-do items as described in Malkin (paragraph 0012).
With respect to claim 20, Thapliyal teaches all of the limitations of claim 19 as previously described.  Thapliyal does not explicitly disclose the method further comprising instructions that, when executed by the processor, 
cause the computing device to select the at least one task from a plurality of tasks, each of the plurality of tasks associated with a priority, responsive to the at least one task having a highest priority of the plurality of tasks.  
However, Malkin teaches the method further comprising instructions that, when executed by the processor, 
cause the computing device to select the at least one task from a plurality of tasks, each of the plurality of tasks associated with a priority, responsive to the at least one task having a highest priority of the plurality of tasks (e.g. paragraph 0015, obtain list of to-do items; paragraph 0017, filtering out tasks that cannot be completed within specified time window; identifying subset of candidate to-do items based on criterion; paragraph 0018, to-do items prioritized or ranked; prioritizing subset of to-do items based on criteria, such as based on the importance, priority, or complexity of the task; showing important tasks first; paragraph 0019, presenting prioritized subset of to-do items; i.e. after selecting tasks which can be completed in the time window, the tasks are ranked by priority and presented to the user, such that at least a first task having a highest priority is selected for presentation to the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Malkin in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Malkin (directed to an enhanced time-management and recommendation system) to include the capability to associate a plurality of tasks with a priority, and to select at least one task based on it having a highest priority.  One of ordinary skill would have been motivated to perform such a modification in order to help people prioritize their to-do items by keeping track of how much time is needed to accomplish each item, how much of one’s attention is required to adequately perform the task, how much ramp-up time is needed to begin working on the task, and interruptibility associated with to-do items as described in Malkin (paragraph 0012).
With respect to claim 25, Thapliyal teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose wherein the at least one task is identified from a plurality of tasks, at least one of the plurality of tasks being associated with a priority, and further comprising: 
estimating the duration of the at least one task; 
determining the duration is less than or equal to the available period of time; and 
increasing a priority of the at least one task responsive to the determination.
However, Malkin teaches wherein the at least one task is identified from a plurality of tasks, at least one of the plurality of tasks being associated with a priority (e.g. paragraph 0015, obtain list of to-do items; paragraph 0017, identifying subset of candidate to-do items based on criterion; paragraph 0018, to-do items prioritized or ranked), and further comprising: 
estimating the duration of the at least one task (e.g. paragraph 0012, ramp-up time refers to an estimated amount of time to start a task; paragraph 0017, time to accomplish task plus additional ramp-up time; paragraph 0023, forecasting/estimating tasks to require certain amount of time such as 5-10 minutes based on history/similar tasks); 
determining the duration is less than or equal to the available period of time (e.g. paragraph 0017, identifying subset of to-do items; filtering out tasks that cannot be completed within the specified time window; time to accomplish task plus additional ramp-up time is less than user’s available time (specified window)); and 
increasing a priority of the at least one task responsive to the determination (e.g. paragraph 0017, filtering out tasks that cannot be completed within the specified time window paragraph 0018, subset of to-do items that may be worked on during specified time window prioritized/ranked based on criteria, including task properties such as the time to accomplish the task—ranking or prioritizing shortest tasks first; i.e. while tasks may have some preassigned importance priority (as is also indicated in paragraph 0018), a task not already designated as “important” may be ranked/prioritized over one that is (thereby increasing its priority) based on criteria favoring prioritization of shortest tasks first (i.e. those tasks which definitely have a duration less than or equal to the available period of time), including being prioritized over both those tasks which do not have a duration less than or equal to the period (and are therefore filtered out of the subtasks) and those tasks which do have a duration less than or equal to the period, but which take longer to perform).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Malkin in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Malkin (directed to an enhanced time-management and recommendation system) to include the capability to associate a plurality of tasks with a priority, and to select at least one task based on it having a highest priority, where tasks are first selected for inclusion in a group of subtasks by filtering out those tasks which cannot be completed within the relevant time period (i.e. have a duration which is greater than the time period, where the filtering out prioritizes the remaining subtasks over those not included), and then the tasks within the group of subtasks are further prioritized/ranked based on criteria, including by prioritizing the shortest tasks (i.e. those which most clearly have a duration which is less than or equal to the time period) over others (i.e. even though, prior to the prioritization, the other tasks may have had a higher priority by virtue of being designated as such).  One of ordinary skill would have been motivated to perform such a modification in order to help people prioritize their to-do items by keeping track of how much time is needed to accomplish each item, how much of one’s attention is required to adequately perform the task, how much ramp-up time is needed to begin working on the task, and interruptibility associated with to-do items as described in Malkin (paragraph 0012).
With respect to claim 3, Thapliyal teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose the method further comprising estimating the duration of the at least one task from a history of performance of the at least one task.  However, Malkin teaches the method further comprising estimating the duration of the at least one task from a history of performance of the at least one task (e.g. paragraph 0012, ramp-up time refers to an estimated amount of time to start a task; paragraph 0017, time to accomplish task plus additional ramp-up time; paragraph 0023, forecasting/estimating tasks to require certain amount of time such as 5-10 minutes based on history/similar tasks).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Malkin in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Malkin (directed to an enhanced time-management and recommendation system) to include the capability to forecast/estimate the duration of a particular task based on a history of performing similar tasks (i.e. where the same task performed in the past is one type of “similar” task).  One of ordinary skill would have been motivated to perform such a modification in order to help people prioritize their to-do items by keeping track of how much time is needed to accomplish each item, how much of one’s attention is required to adequately perform the task, how much ramp-up time is needed to begin working on the task, and interruptibility associated with to-do items as described in Malkin (paragraph 0012).
Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Mullings et al. (US 20140278686 A1).
With respect to claims 4 and 13, Thapliyal teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose the method further comprising estimating the duration of the at least one task based on an amount of content associated with the at least one task and an identified rate of consumption of content.  However, Mullings teaches the method further comprising estimating the duration of the at least one task based on an amount of content associated with the at least one task and an identified rate of consumption of content (e.g. paragraph 0096, time it takes to complete a task retrieved from a database based on historical data associated with the task; if participant is performing a task containing a media item, such as reading a text passage of a certain difficulty level X, processing system can retrieve relevant historical completion time data from historical database 310 to see how long the participant typically takes to review the content of the media item, in this case the media item is textual data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Mullings in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Mullings (directed to automatic task time estimation and scheduling) to include the capability to estimate the duration of a particular task based on the amount of content associated with the task and an identified rate of consumption, such as historical data indicating typical completion time to review the content.  One of ordinary skill would have been motivated to perform such a modification in order to attain advantages, such as estimating the amount of time to complete a task, such as reading textual data, based on historical information retrieved from a data store, with a reasonable expectation of success, and providing a mechanism to estimate a duration of a task based on historical data such as how long it takes to read textual data which improves the accuracy of predicting time estimates of tasks as described in Mullings (paragraph 0004-0010, 0055).
With respect to claims 6 and 15, Thapliyal teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose the method further comprising estimating the duration of the at least one task based on one or more actions to be performed as part of the at least one task within the hosted application. However, Mullings teaches the method further comprising estimating the duration of the at least one task based on one or more actions to be performed as part of the at least one task within the hosted application (e.g. paragraph 0029, aggregate task including multiple component tasks; paragraph 0051, time spent per component task; paragraph 0082, final time estimate for aggregate task determined by adding sum of estimated time values each of which corresponds to completing a single component task in the aggregate task).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Mullings in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Mullings (directed to automatic task time estimation and scheduling) to include the capability to estimate the duration of a particular task based on the sum of estimated time values for corresponding component tasks/actions to be completed as a part of the particular task.  One of ordinary skill would have been motivated to perform such a modification in order to attain advantages, such as estimating the amount of time to complete a task, such as reading textual data, based on historical information retrieved from a data store, with a reasonable expectation of success, and providing a mechanism to estimate a duration of a task based on historical data such as how long it takes to read textual data which improves the accuracy of predicting time estimates of tasks as described in Mullings (paragraph 0004-0010, 0055).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Dunn et al. (US 20180082260 A1).
With respect to claim 21, Thapliyal teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose the method further comprising determining the duration of the at least one task by: 
identifying a location of the user and a travel time between the location of the user and another location; and 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task. 
However, Dunn teaches the method further comprising determining the duration of the at least one task by: 
identifying a location of the user and a travel time between the location of the user and another location (e.g. paragraph 0007, identifying user free time slots; determining current location, first travel time from current location to current vendor location, second travel time from current vendor location to second appointment event; see also paragraph 0051, 0083-0084); and 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task (e.g. paragraph 0007, determining total event time period equal to first travel time, second travel time, and service time, where service time is amount of time required to provide retail product offering to consumer; i.e. where the task is a task to provide a retail product offering to the consumer in a free time slot of the consumer, and the service time for performing this task is included with associated travel times in order to determine a total event time, analogous to a duration of a task; see also paragraph 0051, 0085). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Dunn in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Dunn (directed to advanced scheduling with integrated social and reverse auction components) to include the capability to determine a duration for a task by aggregating a travel time between at least first and second locations with expected task completion time.  One of ordinary skill would have been motivated to perform such a modification in order to provide a computer system that efficiently manages data in order to provide user with timely and relevant notifications as described in Dunn (paragraph 0005-0006).
With respect to claim 24, Thapliyal teaches all of the limitations of claim 1 as previously described. Thapliyal does not explicitly disclose the method further comprising: 
identifying a location of the user; 
determining a travel time between the location of the user and another location based on historical travel methods of the user; and 
calculating the available period of time by subtracting the travel time from a second available period of time of the user; or 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task.
However, Dunn teaches the method further comprising: 
identifying a location of the user (e.g. paragraph 0007, determining current location; see also paragraph 0051, 0083); 
determining a travel time between the location of the user and another location based on historical travel methods of the user (e.g. paragraph 0007, determining first travel time from current location to current vendor location, second travel time from current vendor location to second appointment event; see also paragraph 0051, 0084); and 
calculating the available period of time by subtracting the travel time from a second available period of time of the user; or 
calculating the duration of the at least one task by aggregating the travel time with an expected task completion time of the at least one task (e.g. paragraph 0007, determining total event time period equal to first travel time, second travel time, and service time, where service time is amount of time required to provide retail product offering to consumer; i.e. where the task is a task to provide a retail product offering to the consumer in a free time slot of the consumer, and the service time for performing this task is included with associated travel times in order to determine a total event time, analogous to a duration of a task; see also paragraph 0051, 0085).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Dunn in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Dunn (directed to advanced scheduling with integrated social and reverse auction components) to include the capability to determine a duration for a task by aggregating a travel time between at least first and second locations with expected task completion time.  One of ordinary skill would have been motivated to perform such a modification in order to provide a computer system that efficiently manages data in order to provide user with timely and relevant notifications as described in Dunn (paragraph 0005-0006).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Mullings, further in view of Dunn.
With respect to claim 22, Thapliyal teaches all of the limitations of claim 1 as previously described. Thapliyal does not explicitly disclose the method further comprising: 
estimating the duration of the at least one task based on a sum or a weighted average of a content length or duration of the at least one task, a historical completion data of the at least one task, and a travel time between the current location of the user and a second location.  
However, Mullings teaches the method further comprising: 
estimating the duration of the at least one task based on a sum or a weighted average of a content length or duration of the at least one task, and a historical completion data of the at least one task (e.g. paragraph 0051, historical data includes average rate spent per media items per difficulty level; also includes actual time spent per component task and per aggregate task; paragraph 0086, final time estimate for participant to complete given aggregate task; paragraph 0096, time it takes to complete a task retrieved from a database based on historical data associated with the task; if participant is performing a task containing a media item, such as reading a text passage of a certain difficulty level X, processing system can retrieve relevant historical completion time data from historical database 310 to see how long the participant typically takes to review the content of the media item, in this case the media item is textual data; paragraph 0098, determining estimated time for participant to finish task).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Mullings in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Mullings (directed to automatic task time estimation and scheduling) to include the capability to estimate the duration of a particular task based on the amount of content associated with the task, including an average of duration of the task, along with other historical completion data associated with the task.  One of ordinary skill would have been motivated to perform such a modification in order to attain advantages, such as estimating the amount of time to complete a task, such as reading textual data, based on historical information retrieved from a data store, with a reasonable expectation of success, and providing a mechanism to estimate a duration of a task based on historical data such as how long it takes to read textual data which improves the accuracy of predicting time estimates of tasks as described in Mullings (paragraph 0004-0010, 0055).
Thapliyal and Mullings do not explicitly disclose that the estimating the duration of the at least one task is also based on a travel time between the current location of the user and a second location.  However, Dunn teaches that the estimating the duration of the at least one task is also based on a travel time between the current location of the user and a second location (e.g. paragraph 0007, determining total event time period equal to first travel time, second travel time, and service time, where service time is amount of time required to provide retail product offering to consumer; i.e. where the task is a task to provide a retail product offering to the consumer in a free time slot of the consumer, and the service time for performing this task is included with associated travel times in order to determine a total event time, analogous to a duration of a task; see also paragraph 0051, 0085).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal, Mullings, and Dunn in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks) and Mullings (directed to automatic task time estimation and scheduling), to incorporate the teachings of Dunn (directed to advanced scheduling with integrated social and reverse auction components) to include the capability to determine a duration for a task by aggregating a travel time between at least first and second locations with expected task completion time (i.e. by adding the travel time associated with the task, as taught by Dunn, to the estimated duration to complete the task based on averages and historical data, as taught by Mullings, to determine a total duration for the task, as taught by Dunn).  One of ordinary skill would have been motivated to perform such a modification in order to provide a computer system that efficiently manages data in order to provide user with timely and relevant notifications as described in Dunn (paragraph 0005-0006).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Cohen et al. (US 7673340 B1).
With respect to claims 7 and 16, Thapliyal teaches all of the limitations of claims 1 and 10 as previously described Thapliyal does not explicitly disclose wherein identifying the available period of time of the user further comprises identifying an average time spent by the user interacting with hosted applications from a historical log.   However, Cohen teaches wherein identifying the available period of time of the user further comprises identifying an average time spent by the user interacting with hosted applications from a historical log (e.g. col. 50, Table 8, TaskInsightTimeCategory, showing average amount of time spent performing each step of a task and between each step of a task hosted on an application by a user, recorded in a table of a historical log; this allows insightful observation of how long particular steps of a task took depending on how far the user got with performing the task).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Mullings in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Cohen (directed to analyzing system user behavior) to include the capability to identify a period of time in which a user can perform a task by averaging the amount of time required for the task based on a historical log.  One of ordinary skill would have been motivated to perform such a modification in order to better facilitate user tasks, and identify business critical user tasks based on historical data as described in Cohen (col. 1 lines 19-20; col. 3 lines 28-49).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Lee et al. (US 20140195951 A1).
With respect to claims 8 and 17, Thapliyal teaches all of the limitations of claims 1 and 10 as previously described.  Thapliyal does not explicitly disclose wherein identifying the available period of time of the user comprises: 
identifying a location of the user and a travel time between the location of the user and another location (with respect to both claim 8 and claim 17); and 
calculating the available period of time by subtracting the travel time from a second available period of time (with respect to claim 8).  
However, Lee teaches wherein identifying the available period of time of the user comprises: 
identifying a location of the user and a travel time between the location of the user and another location (with respect to both claim 8 and claim 17) (e.g. paragraph 0035, schedule including time and location information, referring to activities to do by a user; paragraph 0039, location associated with first schedule; paragraph 0046, location management program determines location, provides locations as options/information about locations; estimated time taken to travel from location associated with first schedule to the location associated with the second schedule; i.e. where a user is to perform/is performing a task at a location associated with a first schedule, this is analogous to a location of the user (either current or future location of the user), and where the travel time from this location to another location is determined, this is analogous identifying a travel time between the location of the user and another location); and 
calculating the available period of time by subtracting the travel time from a second available period of time (with respect to claim 8) (e.g. paragraph 0039, task that is performable between the first schedule and the second schedule; displaying time that may be used to perform the task obtained by subtracting a travel time from the difference in time between the first schedule and the second schedule; paragraph 0046, calculating available time for task performance by subtracting second time from first time; when the difference in time between the completion time of the first schedule and the start time of the second schedule is an hour and a half, and the estimated time taken to travel from the location associated with the first schedule to the location associated with the second schedule via the location corresponding to the task is a half hour, the location management program may provide information representing that the available time for task performance is an hour).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Lee in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Lee (directed to managing schedules) to include the capability to identify a location of a user (such as a current or future location of the user associated with a task to be performed by the user at the location according to a schedule) and a travel time from the location to another location, and to determine the time available for performing another task by subtracting the travel time from the available time slot for performing the task (i.e. such as a time slot between a first scheduled task and a second scheduled task, which is available for performing another task between the scheduled tasks, after subtracting time to travel to the location associated with the task).  One of ordinary skill would have been motivated to perform such a modification in order to provide an application for efficiently managing schedules of a user as described in Lee (paragraphs 0006, 0008).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal in view of Perazzo et al. (US 20160112362 A1).
With respect to claim 23, Thapliyal teaches all of the limitations of claim 1 as previously described.  Thapliyal does not explicitly disclose the method further comprising: 
adjusting the duration of the at least one task based on a number of active tasks to which the user has been assigned.  
However, Perazzo teaches the method further comprising: 
adjusting the duration of the at least one task based on a number of active tasks to which the user has been assigned (e.g. paragraph 0074, assigning each task a duration based on various factors including busy time already assigned to calendar events and number of to-dos and reminders currently present in the today list of tasks).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Thapliyal and Perazzo in front of him to have modified the teachings of Thapliyal (directed to a focus aware productivity for managing user tasks), to incorporate the teachings of Perazzo (directed to contextual messaging system including task scheduling) to include the capability to assign/adjust a duration for a given task based on a number of other tasks assigned to the user, such as indicated by busy time already assigned to other events or by a number of to-dos already present in the list of tasks for a current time period, such as today.  One of ordinary skill would have been motivated to perform such a modification in order to provide contextual messaging which integrates messaging into other applications along with contextual task/to-do management as described in Perazzo (paragraphs 0006-0007).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179